Case 1:18-cv-00614-LO-MSN Document 144 Filed 04/24/19 Page 1 of 3 PageID# 1128




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

                                           )
 JANE DOE,                                 )
                                           )
        Plaintiff,                         )
                                           )
 v.                                        )       Case No. 1:18-cv-614 (LOG/MSN)
                                           )
 FAIRFAX COUNTY SCHOOL BOARD,              )
                                           )
        Defendant.                         )
                                           )

  DEFENDANT FAIRFAX COUNTY SCHOOL BOARD’S PROPOSED WITNESS LIST

        Pursuant to Federal Rule of Civil Procedure 26(a)(3) and the Court’s Orders of October

 2, 2018 (Dkt. #30), and March 13, 2019 (Dkt. #119), Defendant Fairfax County School Board

 provides the following about the witnesses that it may present at trial other than solely for

 impeachment:

 A.     Witnesses Whom the School Board Expects to Call

        1.      Michelle Taylor

        2.      Jennifer Hogan

        3.      John Banbury

        4.      Jamie VanValkenburg

        5.      Alyson Calvello

        6.      Wally Baranyk

        7.      Jane Doe

        8.      John Doe

        9.      Jane Roe

        10.     Mary (“Molly”) Brady
Case 1:18-cv-00614-LO-MSN Document 144 Filed 04/24/19 Page 2 of 3 PageID# 1129




       11.   Charles Grausz

       12.   Mohammed Nouristani

       13.   Marisa London

       14.   Donald Clark

       15.   Mary Ann Panarelli

       16.   Liza H. Gold, M.D.

 B.    Witnesses Whom the School Board May Call if the Need Arises

       17.   Hillary Huffman

       18.   Hannah Moore-Chalko

       19.   Laura Kelly

       20.   Kathleen Sefchick

       21.   Darryl Estess

       22.   Michael Vary

       23.   Katherine Byrd

       24.   Lauren Husman

       25.   William Tiller

       26.   Grant Trouton

       27.   Jamie Lane

       28.   Jack Smith

       29.   Jack Smith’s mother

       30.   Any witness identified in Plaintiff’s Rule 26(a)(3)(A) disclosures to whom
             Defendant does not object or to whom Defendant’s objection is overruled.




                                             -2-
Case 1:18-cv-00614-LO-MSN Document 144 Filed 04/24/19 Page 3 of 3 PageID# 1130




 C.      Designation of Those Witnesses Whose Testimony the School Board Expects to
         Present by Deposition

         The School Board does not currently expect to present any witnesses by deposition, but it

 reserves the right to present witnesses through deposition should any witness become unavailable

 to testify in person at trial.

                                               Respectfully submitted,

                                               FAIRFAX COUNTY SCHOOL BOARD


                                               By:           /s/
                                               Sona Rewari (VSB No. 47327)
                                               Andrea R. Calem (admitted pro hac vice)
                                               HUNTON ANDREWS KURTH LLP
                                               2200 Pennsylvania Avenue, NW
                                               Washington DC 20037
                                               Telephone: (202) 955-1974
                                               Facsimile: (703) 918-4018
                                               srewari@huntonak.com
                                               acalem@huntonak.com

                                               Counsel for Defendant Fairfax County School
                                               Board


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 24th day of April, 2019, I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system, which will send a notification of such
 filing (NEF) to counsel of record for all Parties.



                                                            /s/
                                               Sona Rewari (VSB No. 47327)




                                                 -3-
